Case 20-11177-KBO   Doc 613-20   Filed 08/28/20   Page 1 of 5




            Exhibit R
                           Case 20-11177-KBO           Doc 613-20       Filed 08/28/20       Page 2 of 5



                                                 Akorn 2019 Salaried Incentive Plan

               Executive Summary

           The Salaried Incentive Plan for 2019 is structured to achieve several objectives:

                 •    Incent associates to deliver results and provide the opportunity to be recognized for delivering
                      results beyond the base plan.
                  *   Increase the weight of the incentive on the Company performance to keep the focus on the
                      enterprise in total.
                 •    Establish targets that are critical to the Company's success and associates see as achievable with
                      appropriate stretch to gain upside earnings.

           Akorn's prior incentive plan was based on a single "circuit breaker" of achieving the Adjusted EBITDA
           target that was set in the annual budget. For 2017 and 2018 the company did not achieve the Adjusted
           EBITDA target and therefore there was no bonus available under the plan. The Board of Directors
           approved a discretionary bonus of 50% of target for employees below the executive team for 2017 and
           below the Vice President level for 2018.

           Changing the plan design for 2019 is supportive of the cultural change within the organization that has
           been occurring since January of this year.




Confidential                                                                                               Debtors_Prod_00054336
                            Case 20-11177-KBO           Doc 613-20    Filed 08/28/20       Page 3 of 5



           Structure of the 2019 Plan

           [ EMBED PowerPoint.Show.12



           The 2019 plan design reflects a major shift in the Company's approach to the program.

                                  TO                                              FROM
           M ultiple (2) metrics on company performance       Single metric on company performance
           Minimum thresholds on each company metric          Single "circuit breaker" on any bonus payout
           2/3 weighting on company performance to            Equal weighting of company and personal
           drive enterprise thinking
           U pside potential of 120% to drive                 Payment maximum at 100% - can create
           performance                                        governor on performance
           Payout curve                                       Single payout number; adjustments only
                                                              made on personal performance
           Structure more common in industry                  Structure unique to company
           Associates can see how they impact company         Link between associate impact and the
           performance and that "extra" effort can have       single metric was not clear to many
           an impact on payout.




           Payout Curve

           The payout of the incentive would actually be based on a curve that is structured around the following
           points in the payout grid. The same curve is applied to the Adjusted EBITDA and the Adjusted Cash
           Balance metric.

                  Achievement             Payout              Achievement             Payout
                     Rating             Percentage               Rating             Percentage
                  Less than 70              0                     100                  100
                       70                   50                   102.5                 105
                       80                   80                    105                  110
                       90                   90                    110                  115
                       95                   97                    120                  120
                      97.5                 98.5


           The payout associated with personal performance is based on the performance rating that the associate
           received through our Managing and Appraising Performance(MAP) program. This is a direct
           percentage applied to the 33.3% of the bonus linked to the personal performance.

           Performance Rating            Developing Contributor   Successful Contributor      Top Contributor
           Payout Percentage                      70                       100                      120


               Below you will find an illustrative example.




Confidential                                                                                             Debtors_Prod_00054337
                        Case 20-11177-KBO           Doc 613-20   Filed 08/28/20      Page 4 of 5



           Associate A— Director level

               •   Salary: $160,000
               •   Bonus Target: 25%
               •   Bonus Opportun ty: $40,000
                                                                                         ...
           Metric                         Adjusted EBITDA    Adjusted Cash Balance    Performance Rating
           Actual Performance                $29.25MM              $137MM            Successful Contributor
           Achievement Rating            90(90% of target)    100(100% of target)                -
           Percentage Payout                    90%                  100%                     100%
           Weighting                            33.4                  33.3                     33.3
           Component Bonus                    $12,024               $13,320                  $13,320
           Calculation                   ($40K*.334*90%)        ($40K*.333*1)           ($40K*.333*1)


           Associate A bonus payout = $38,664




Confidential                                                                                       Debtors_Prod_00054338
                            Case 20-11177-KBO            Doc 613-20    Filed 08/28/20     Page 5 of 5



               Executive Team "Stretch" Bonus

           The company would maintain the stretch bonus for the executives who are direct reports to the
           President & CEO and the President & CEO himself. This bonus amount is an additional 50% of the
           individual executive's bonus target. For example, the bonus target for an Executive Vice President is
           50%. The stretch bonus is therefore an additional 25% of the EVP's salary.

               For 2019 we would set the stretch bonus maximum payout at 200% of our Adjusted EBITDA target.
           Different than past years, the stretch would also be earned on a payout curve. The curve would start
           from the 120% of target that was used for the base bonus plan and would be linear in nature.

           Percent Achievement of Adjusted EBITDA Target          Percent of Stretch Bonus Payout
           120%                                                   0%
           160%                                                   50%
           200%                                                   100%


               Below you will find an illustrative example.

           Associate B— Executive Vice President level

                  •    Salary: $375,000
                  •    Bonus Target: 50%
                  •    Bonus Opportunity: $187,500
                  •    Stretch Bonus Target: 25%
                  •    Stretch Bonus Opportunity: $93,750

           Metric                           Adjusted EBITDA       Adjusted Cash Balance     Performance Rating
           Actual Performance                  $52.0MM                  $137MM             Successful Contributor
                                            (160% of target)
           Achievement Rating             120(120% of target) —    100(100% of target)               -
                                          max under Base Bonus
                                                  Plan
           Percentage Payout                     120%                     100%                     100%
           Weighting                              33.4                    33.3                     33.3
           Component Bonus                      $75,150                $62,437.50               $62,437.50
           Calculation                    ($187.5K*.334*120%)       ($187.5K*.333*1)         ($187.5K*.333*1)
           Stretch Bonus                          160
           Achievement
           Stretch Bonus                           50%
           Percentage Payout
           Stretch Bonus                        $46,875
           Calculation                       ($93,750*50%)


           Associate B bonus payout = $246,900




Confidential                                                                                             Debtors_Prod_00054339
